                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                               LAFAYETTE DIVISION


DEWAYNE LAKEITH JOSEPH #579562           CASE NO. 6:17-CV-01444 SEC P

VERSUS                                   JUDGE MICHAEL J. JUNEAU

DARRYL VANNOY                            MAGISTRATE JUDGE WHITEHURST

                                   JUDGMENT

        For the reasons stated in the Report and Recommendation of the Magistrate

Judge previously filed herein, and after an independent review of the record,

determining that the findings are correct under the applicable law, and considering

the objections to the Report and Recommendation in the record;

        IT IS ORDERED, ADJUDGED AND DECREED that the petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2254 be DENIED and DISMISSED WITH

PREJUDICE, consistent with the report and recommendation.

        IT IS FURTHER ORDERED that Petitioner’s Motion for Competency Hearing,

Rec. Doc. [40], is DENIED.

        THUS DONE AND SIGNED in Lafayette, Louisiana, on this 10th day of April,

2019.

                                            ______________________________
                                            MICHAEL J. JUNEAU
                                            UNITED STATES DISTRICT JUDGE
